IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRlCT OF GEORGIA

 

sAvANNAH DivlsloN
THE LINCOLN NATloNAL LIFE )
iNsURANcE coMPANY, ) CIvlL AcrroN FILE No.
)
Plaimifr, ) 4:18»cv~00063-WTM-GRS
)
v. )
)
CAROLYN R. RlvoN and ) (;,
cARETHA WILLIAMS, a/k/a ca1-aha ) §§ 3 _<;-
Aiien, ) "" “ ;';;'_'
Defendants. _

‘VU JU ` SlU-.` 9
`. 1 ij H`”..' i'-E ‘:?
i";l’}f`=‘ l

’lZ =IIHV b~ tdu.f!!ng

1-4:

CONSENT ORDER DISMISSING LINCOLN

 

THIS MATTER comes before the Court upon notice from the parties that they
have agreed for Plaintiff The Lincoln National Life Insurance Company (“Lincoln”) to be
dismissed from this interpleader action With prejudice As evidenced by the signatures of
the parties’ counsel below, the parties agree and stipulate as follows:

l. On March 21, 2018, Lincoln filed this interpleader action seeking permission
to deposit 342,000.00, plus any applicable interest, by check made payable to the Clerk of
this Court, representing a death benefit under a Group Life Insurance Policy bearing policy
number 000010190941 issued by Lincoln to United Distributors, Inc., providing insurance

on the life of Marquise Demon Allen (the “Policy”). Lincoln filed this action because there

is a dispute between Carolyn R. Rivon and Caretha Williams a/k/a Caretha Allen as to who
is the proper beneficiary of the death benefit under the Policy.

2. Also on March 21, 2018, Lincoln filed a Motion to Deposit Funds into the
Registry of the Court. (Doc. 3.)

3. On September 4, 2018, the Court entered an Order granting Lincoln’s Motion
to Deposit Funds into the Registry of the Court. (Doc. 20.)

4. On September 12, 2018, Lincoln deposited $47,226.42, Which constitutes the
death benefit under the Policy plus applicable interest (the “Death Benefit”), into the
Court’s registry. This deposit is reflected in the Clerk’s Certificate/Order and Receipt
(Doc. 21.)

IT IS THEREFORE ORDERED as follows:

l. Lincoln, as a disinterested stakeholder, has fulfilled its obligations
concerning the Death Benefit at issue in this case by depositing the sum of $47,226.42 into
the Court’s registry, as reflected on Clerk’s Certificate/Order and Receipt #SAV033328
(Doc. 21 .);

3. Defendants in interpleader Carolina R. Rivon and Caretha Williams, a/k/a/
Caretha Allen are permanently enjoined and restrained from instituting or prosecuting any
action or proceeding against Lincoln in any state or United States court With respect to the
Policy, the Death Benefit, or the payment of the Death Benefit, except by Way of
interpleader in this action;

4. Lincoln is discharged from any and all further liability related to the Policy,

the Death Benefit, or the payment of the Death Benefit; and

2

5. Lincoln is dismissed from this case with prejudice

‘/&.’
so oRDERED, this ?“' day ar MQ£A/ ,2013.

Prepared and submitted by:

BRADLEY ARANT BOULT
CUMMINGS LLP

/s/A. Michelle Canter

A. Michelle Canter

Georgia Bar No. 108097

4720 Peachtree Industrial Blvd, #106
Norcross, GA 30071

Phone: (205) 521-8650

Fax: (205) 521-8800

Email: mcanter@bradley.corn

Attorneyfor Plaintiff
The Lincoln National Life Insurance
Company

51
A,/Wm%

 

-V

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT JUDGE

Consented to by:

KARSMAN, McKENZIE & HART

/s/ C. Dorian Britt

C. Dorian Britt

Georgia Bar No. 083259

21 West Park Avenue

Savannah, Georgia 31401

(signed with express permission by A.
Michelle Canter)

Atiorneyfor Defendani
Carolyn R. Rivon

ANDREWS & SANDERS LAW
OFFlCE

/s/ RicharciA. Sanders, Jr.

Richard A. Sanders, Jr.

Georgia Bar No. 119508

327 West York Street

Savannah, Georgia 31401

(912) 236-3020

(sigrzed with express permission byA.
Michelle Canter)

Aitorneyfor Caretha Wiiiiams,
a/k/a Caretha Allen

